Citation Nr: 1142398	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania 


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 (notice of decision dated in September 2007) rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

The Veteran has raised a claim of service connection for tinnitus, which has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

At the February 2011 Travel Board hearing, the Veteran indicated that he underwent audiometric testing by his employer (Philadelphia Electric Company (PECO)), and that the studies showed he had hearing loss as early as in 1968/69.  He indicated that his own attempts to obtain medical records from PECO have been unsuccessful.  It was indicated at the hearing that if other development to establish a nexus between his hearing loss and his service failed to do so, more exhaustive development for the PECO records would be necessary, as any such records outstanding would be pertinent (and perhaps critical) evidence in the matter at hand.  The Board secured a Veterans Hospital Administration (VHA) medical advisory opinion in this matter (which does not support the Veteran's claim).  Hence, the more exhaustive development mentioned at the hearing is now necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide any authorizations necessary for VA to obtain records from his former employer, PECO.  The RO should secure for the record copies of the Veteran's physical examinations, to include reports of any and all audiometric studies from the time he began working for that employer (i.e., since, at least 1968) until his retirement.  The employer should be asked to so indicate if the records are no longer available.  The Veteran should be advised of the employer's response.  

If (and only if) any records received from PECO show or suggest that the Veteran had a hearing loss soon after service, or otherwise tend to relate the Veteran's hearing loss to service, the RO should arrange for another audiological evaluation of the Veteran to secure an opinion regarding a nexus between the Veteran's hearing loss and his service (in light of the additional information received).  In such case, the Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should explain the rationale for all opinions.

2.  After the development requested is completed, the RO should readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

